DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“an oil and gas formation” as recited in claim(s) 1, 15 and 19
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (USP 5,220,962) in view of Liedbeck (USP 1,407,873).
Regarding claim 1, Muller discloses an apparatus (Fig 1) for production of well fluids (Col 1 line 11 “pumping well fluids from a wellbore”), including well liquids and well gases, in an oil and gas well extending down to an oil and gas formation wherein the casing has an interior and has perforations formed therethrough 5for receiving oil and gas from the formation and the well having a pump (Fig 1 #24) supported from a tubing string (#11) with a pump inlet (Fig 1) located above the perforations, the apparatus comprising: 
a tailpipe (Fig 1 lower portion of string comprising #10) having a fluid inlet (#10) for receiving the formation well fluids that enter the borehole through the perforations (Col 9 line 39-41), and having a fluid outlet (“well surface” – Col 9 line 41) located above said 10tailpipe fluid inlet and communicating with the pump inlet (Col 9 line 49 – “pump #24 functions to pump this well fluid to the surface”) to deliver well liquids thereto; 

(i) open when a lower fluid pressure below the flow control valve exceeds an upper fluid pressure above the flow control 15valve to allow upward flow through the flow control valve (Col 9 line 36-44), 
(ii) close when the upper fluid pressure exceeds the lower fluid pressure by an amount which does not exceed the pressure limit value to hold fluid in the apparatus above the flow control valve (Col 9 line 44-64), and 
(iii) open when the upper fluid pressure exceeds the lower fluid pressure by an amount which exceeds the pressure limit value to release excess fluid back down the tailpipe (Col 11 line 39-49 injecting fluid into formation requires higher pressure than formation flow pressure).  
Muller discloses (Fig 1 a borehole #20 gripped by #18 - Col 5 line 3-4 and recites “perforating gun has perforated a formation traversed by the wellbore” - Col 9 line 35; however does not explicitly use the word “casing”.
Liedbeck teaches “all the pipes and tubes, inserted in the borehole in order to prevent the caving in of the ground are called casings” – Page 1 line 23-25.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Liedbeck, to modify 
Regarding claim 202, Muller of the combination discloses wherein said at least one flow control valve comprises two flow control valves (Fig 1 #26 and #16) at longitudinally spaced (Fig 1) locations relative to one another.  
Regarding claim 3, Muller of the combination discloses wherein said at least one flow control valve includes one flow control valve (#26) at a location spaced above a bottom end 25of the tailpipe [Fig 1 lower portion of string comprising #10].  
Regarding claim 5, Muller of the combination discloses wherein said at least one flow control valve includes one flow control valve (#26) adjacent the pump inlet of the pump (#24).  
Regarding claim 6, Muller of the combination discloses in combination with the pump wherein the pump comprises a plunger lift pump (“subsequently pushing the received well fluids uphole in response to the reciprocatory movement of the second section 24b or pump #24” – Col 7 line 66-68).
Regarding claim 512, Muller of the combination discloses further comprising an isolating member (Fig 1 #14 - packer) supported within an annulus (Fig 1 area between #11 tubing and borehole wall #20) between the casing (Fig 1 with Liedbeck modification of adding casing) and the tailpipe (Fig 1 lower portion of string comprising #10) to block flow in the annulus across the isolating member, the isolating member being located adjacent (Fig 1) to the tailpipe fluid inlet.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Muller and Liedbeck as applied to claim 1 above, and further in view of Brennan (USP 4,241,788).
Regarding claim 107, the combination of Muller and Liedbeck disclose the apparatus according to claim 1; however the combination does not disclose comprising a gas separator connected in series between the tailpipe therebelow and the pump inlet thereabove, wherein said at least one flow control valve is located below the gas separator.  
Brennan teaches “if there is no separation of gas and oil before the fluid is pumped, the gas must go through the pump. When it does, it uses displacement that would otherwise be utilized for pumping liquid. In extreme situations, excessive quantities of gas cause the pump to ‘gas lock’, and no fluid is displaced. For this reason, it has been found desirable to provide the downwell pump with a gas separator adapted to remove the gaseous substances from the well fluid being pumped to insure efficient and continuous operation of the downwell pump” – Col 1 line 18-27.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Brennan, to modify the invention of Muller and Liedbeck to include a gas separator immediately prior to the pump for the purpose of insuring efficient and continuous operation of the pump by ensuring that gas is separated out of the well fluid prior to be ingested by the pump inlet.
Claim(s) 15 and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hodges (USP 3,283,570) in view of Muller.
 claim 15, Hodges discloses an apparatus for production of well fluids, including well liquids and well gases, in an oil and gas well having a casing (#1) extending down to an oil and gas formation (Fig 1 upper and lower zones) wherein the casing has an interior and has perforations (Fig 1 #2 and 3) formed therethrough 25for receiving (Fig 1 arrows) oil and gas from the formation, the apparatus comprising: 
a tailpipe (#24 – tubular extension) having a fluid inlet (Fig 1 explained Col 4 line 43-46) for receiving the formation well fluids that enter the casing [#1] through the perforations [#3], and having a fluid outlet (Fig 1 above #25) located above said 5tailpipe fluid inlet [Fig 1]; 
said tailpipe has an internal diameter (Fig 1 illustrates wherein the tubular extension #24 is placed within a tubular string #4 – therefore required to be of less diameter) less than that of said tubing string; and 
said tailpipe fluid inlet being reduced in diameter relative to said tailpipe 15fluid outlet (Fig 1 illustrates outlet mixes flow from orifice above #25 with orifice above #27 – therefore understood to be larger than extension inlet alone).
Hodges does not disclose wherein the tailpipe fluid outlet communicates with a pump supported from a tubing string with a pump inlet located above the perforations to deliver well liquids.
Muller teaches ‘Pump Apparatus for Pumping Well Fluids from a Wellbore having Low Formation Pressure’ (title) further teaches “a new pump apparatus for pumping well fluids from a wellbore when a pressure of the formation traversed by the wellbore is not high enough to produce the well fluids at a satisfactory rate. Oil wellbores traverse earth formations. For some wells, the formation pressure is not high enough to produce the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Muller, to modify the invention of Hodges such that the tailpipe fluid outlet communicates with a pump supported from a tubing string with a pump inlet located above the perforations to deliver well liquids. Specifically formation fluids would enter perforations (#3) directed by #17, and up through choke means (#25) however if the formation pressure is not sufficient to produce well fluids to the well surface at useful rates, then Muller teaches that a pump (Fig 1 #24) could be added to assist in driving the formation fluids uphole.
Hodges does not explicitly disclose “thereby purposefully increase the gas velocity inside which generates a flowing condition possessing a higher gas void fraction (GVF) and thus reduces the pressure gradient of the well fluids flowing in said tailpipe as compared to a pressure gradient 10that would exist without use of said tailpipe, and thereby correspondingly reduce a minimum required producing bottom hole pressure as well as production rate to lift fluids and correspondingly increase well deliquification and fluid production in the oil and gas well”;
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to realize - recited geometry being the same as the prior art would produce the same fluid characteristics, absent further definition in the claims. 
claim 17, Hodges of the combination, discloses further comprising an isolating member (#23) supported within an annulus (#21) between the casing [#1] and the tailpipe [#24] to block flow in the annulus [#21] across the isolating member [#23], the isolating member being located adjacent (Fig 1) to the tailpipe fluid inlet (lower end of #24).  
Regarding claim 18, Hodges of the combination, discloses further comprising an32 auxiliary member (#22 – upper packing means) supported within the annulus [#21] between the casing [#1] and the tailpipe [#24] to block flow in the annulus across the auxiliary member, the auxiliary member being located in proximity (Fig 1) to the fluid outlet (Fig 1 above #25) of the tailpipe.    
Regarding claim 19, Hodges discloses an apparatus for production of well fluids, including well liquids and 5well gases, in an oil and gas well having a casing (#1) extending down to an oil and gas formation (Fig 1 upper and lower zones) wherein the casing has an interior and has perforations (#2 and 3) formed therethrough for receiving (Fig 1 arrows) oil and gas from the formation and the well, the apparatus comprising:  
10a tailpipe (#24 – ‘tubular extension’) having a fluid inlet (Fig 1 explained Col 4 line 43-46) for receiving (Fig 1 arrow) the formation well fluids that enter the casing through the perforations (Fig 1 #3 – lower perforations), and having a fluid outlet (Fig 1 above choke means #25) located above said tailpipe fluid inlet [Fig 1]; and 
an isolating member (#23) supported within an annulus (#21) between the casing (#1) and 15the tailpipe to block flow in the annulus across the isolating member; 
the isolating member [#23] being located adjacent (Fig 1) to the tailpipe fluid inlet.  

Muller teaches ‘Pump Apparatus for Pumping Well Fluids from a Wellbore having Low Formation Pressure’ (title) further teaches “a new pump apparatus for pumping well fluids from a wellbore when a pressure of the formation traversed by the wellbore is not high enough to produce the well fluids at a satisfactory rate. Oil wellbores traverse earth formations. For some wells, the formation pressure is not high enough to produce the well fluids to the well surface at useful rates, As a result, numerous pumping methods are known by those persons skilled in the art” – Col 1 line 10-18 and Figure 1 illustrates pump #24 and tubular sting (#11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Muller, to modify the invention of Hodges such that the tailpipe fluid outlet communicates with a pump supported from a tubing string with a pump inlet located above the perforations to deliver well liquids. Specifically formation fluids would enter perforations (#3) directed by #17, and up through choke means (#25) however if the formation pressure is not sufficient to produce well fluids to the well surface at useful rates, then Muller teaches that a pump (Fig 1 #24) could be added to assist in driving the formation fluids uphole.
Regarding claim 20, Hodges of the combination discloses further comprising an auxiliary member (#22 – upper packing means) supported within the annulus [21] between the casing [1] and the tailpipe [24] to block flow in the annulus across the .
Allowable Subject Matter
Claim(s) 4, 8-11, 13, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        




/R.R.R/           Examiner, Art Unit 3672
22 Jul 2021